Case 2:19-cv-00151-LGW-BWC Document 16 Filed 07/31/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By CAsbell at 12:01 pm, Jul 31, 2020
Case 2:19-cv-00151-LGW-BWC Document 16 Filed 07/31/20 Page 2 of 2
